     Case 2:20-cv-00690-KJM-DMC Document 19 Filed 06/29/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERIN KIRCHENBERG,                                 No. 2:20-CV-0690-KJM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    AINSWORTH PET NURTITION, INC., et
      al.,
15
                         Defendants.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this civil action. Good

19   cause appearing therefor, the initial scheduling conference in this matter set for August 5, 2020,

20   before the undersigned in Redding, California, is vacated pending the District Judge’s ruling on

21   defendants’ motion to dismiss.

22                  IT IS SO ORDERED.

23

24   Dated: June 26, 2020
                                                           ____________________________________
25                                                         DENNIS M. COTA
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
